EXHIBIT 10.54




resolutelogo.jpg [resolutelogo.jpg]


DIRECTOR COMPENSATION


All compensation values are in US $
Board Service
Annual Cash Retainer
Board Meeting Fees
Annual Equity Grant


Chairman
Lead Director
$75,000
$0
$75,000


$150,000 (additional)
$20,000 (additional)
Audit Committee Service
Chair Retainer
Member Retainer
Meeting Fee
$25,000
$0
$0
Other Committee Service
Chair retainer
Member Retainer
Meeting Fee


$15,000
$0
$0
Total Direct Compensation Simulations
Typical Director
Typical Committee Chair
Typical Audit Committee Chair


$150,000
$165,000
$175,000
Stock Ownership Guidelines
Level of Ownership
3X Annual Cash Retainer
Counted Shares
Owned shares
Cash-settled and share-settled DSUs
Cash-settled and share-settled RSUs
Timing of evaluation
Whenever a director is considering selling shares
Requirement to hold on to shares until and unless ownership target is met. This
requirement applies whenever target is not met.
Shares received further to the settlement of RSUs, except portion required to
cover tax liability
Shares equivalent to 50% of gross gain realized on exercise of options
With respect to cash-settled RSUs, requirement to purchase shares until and
unless target is met. This requirement applies whenever target is not met.
Directors must purchase shares with net proceeds of cash-settled RSUs
Considered Value
For each share, the greater of market price and book value
For each DSU and RSU, the greater of market price and grant value





February 27, 2018


